Proceedings having been instituted in the Commissioners Court of Travis County to establish a public road over Trogdon's land, he made claim for damages before the jury of view, who in their report allowed him nothing, and the Commissioners Court having approved the report and ordered the road opened, he appealed to the County Court, where the cause is now pending.
Pending such appeal, the road overseer having attempted under the order of the Commissioners Court to open the road, Trogdon procured the issuance of an injunction from the District Court, which on trial *Page 306 
was made perpetual, but the decree was reformed by the Court of Civil Appeals, as hereinafter indicated.
The Constitution of 1876 provides, that "no person's property shall be taken, damaged, or destroyed for or applied to public use without adequate compensation being made, unless by the consent of such person; and, when taken, except forthe use of the State, such compensation shall be first made, orsecured by a deposit of money."
We have italicized the words added in the Constitution of 1876, the remainder of said provision having remained unchanged in the Constitutions of 1836, 1845, 1866, and 1868, except that in the Constitutions of 1836 and 1868 the word "just" was used instead of "adequate" in the others.
Thus it appears, that prior to 1876 the Constitution simply required that when property was taken for a public use "adequate compensation" should be made; but made no distinction as to time of payment, or the manner in which the compensation should be made, between the two great classes of cases where property is taken for public use; one class being where the right of eminent domain is exercised in favor of the State, either directly in its own name or indirectly in the name of one of its governmental subdivisions, and the other being that numerous and constantly increasing class, in which the right of eminent domain has been delegated to private persons or corporations engaged in the performance of public or quasi-public duties.
The Legislature in the meantime had construed this constitutional provision as not requiring payment to be made before or at the time of the taking of the property in either class of cases above mentioned, and this court had strongly intimated, if it had not decided, such construction proper, with the qualification, that at the time of taking the property, adequate provision must be made to insure the speedy payment of the compensation; and this seems to have been the construction of similar provisions in other States. Railway v. Ferris, 26 Tex. 588; Smith v. Taylor, 34 Tex. 589
[34 Tex. 589]; Railway v. Daugherty, 40 Ind. 33; Commissioners Court v. Bowie, 34 Ala. 461; Talbot v. Hudson, 16 Gray, 417; Loweree v. City of Newark, 38 N.J.L. 151; White v. Railway, 7 Heisk., 518. It had also been generally held in other States, that a condemnation by a county for road purposes was a taking by and for the use of the State. See cases above cited. Therefore, when the convention came to revise said provision of the old Constitution, in 1876, it found two questions partially if not entirely settled by construction in this and other States; (1) that said provision did not require the actual payment of the compensation at the time of taking the property, no matter whether the right of eminent domain were exercised by the State or by some private person or corporation, it being sufficient if adequate provision be made to insure its speedy ascertainment and payment; (2) that a taking by a county and for the purpose of a public road is a taking by and for the use of the State. *Page 307 
It also found, that the necessities of modern civilization and progress frequently demand that the Legislature confer the right of eminent domain on private persons and corporations, in a class of cases and to an extent not probably contemplated when said general provision was incorporated into our organic law, in 1838, and that in conferring such sovereign power upon persons and corporations over whose finances the State had little or no control, and whose solvency was often questionable, the Legislature had not always been sufficiently cautious in providing a certain and speedy method whereby the citizen might secure the "adequate compensation" provided by the Constitution, and that for want thereof the courts, in order to protect the citizen, had been compelled in some instances to enjoin the taking of the property. Railway v. Ferris, 26 Tex. 588.
It was therefore necessary in this class of cases that some additional guaranty should be provided by the organic law for the security of the property rights of the citizen against improvident legislation, and the possible indisposition or inability of such persons or corporations to pay for the property taken. In order to make such guaranty perfect, it was provided, in 1876, that "such compensation shall be first made, or secured by a deposit of money."
The evil, however, did not exist in that class of cases where the right of eminent domain had been exercised in behalf of the State, whether directly in its own name or through one of its counties, for the State had control of its own finances and those of its governmental subdivisions, and could compel the payment of such claims, and the presumption must be indulged, that the State would deal justly with its citizens.
Therefore, in requiring the compensation to "be first made, or secured by a deposit of money," an express exception was made of that class of cases in which property is taken "for the use of the State." We are satisfied that this language includes condemnations for public roads by County Commissioners Courts, because, as indicated above, such was its construction at the time it was incorporated into the Constitution of 1876; and because it is one of the functions of government to establish and maintain public roads, and no matter through what agency such function is exercised, the roads are the property of and for the use of the State, which, through its Legislature, has absolute control over same, which control it may or may not, from time to time, delegate to the local authorities.
Having determined that the portion of the Constitution above quoted, providing that "such compensation shall be first made, or secured by a deposit of money," has no application to a condemnation of land for a public road, we will next proceed to determine to what extent the Legislature has exercised its power. For though it may have power to take the property of the citizen "for the use of the State" by making proper arrangements for ascertaining and paying compensation therefor, without paying same in advance, nevertheless it may not deem it *Page 308 
proper to exercise such power, but may require payment in advance, as in other cases, or may require payment in advance on condition that the owner will accept the compensation fixed by the Commissioners Court.
The Act of the Legislature approved February 5, 1884, amended article 4372 of the Revised Statutes so as to read: "If the Commissioners Court shall approve of the report and order such road to be opened, they shall consider the assessment of damages by the jury and the claimant's statement thereof, and allow to such owner just damages and adequate compensation for the land taken, and when paid, or secured by deposit with the county treasurer to the credit of such owner, they may proceed to have such road opened. If the owner of the land is not satisfied with the assessment by the Commissioners Court, he may appeal therefrom as in cases of appeal from judgments of Justice Courts; but such appeal shall not prevent the road from being opened, but shall be only to fix the amount of damages."
It can not be denied that the Legislature had power to make the action of the Commissioners Court final. In fact, such was the law prior to the passage of the amendment above quoted, which first allowed the owner the right of appeal on the question of damages.
Since the Legislature had the power, under the constitutional provision above, to provide for the taking of Trogdon's property for the purpose of a public road without paying the compensation in advance, and since it could have made the action of the Commissioners Court final as to amount of damages, as well as to the right to take the property, it follows, that said provision did not inhibit it from the exercise of the lesser power of providing for the taking of the property and opening of the road upon paying or depositing the sum allowed by the Commissioners Court, notwithstanding the appeal. Gas Trust Co. v. Horless, 15 Law. Rep. Ann., 505. If, therefore, the Commissioners Court had complied with the provision of the statute above by allowing to Trogdon "just damages and adequate compensation for the land taken," and "paying, or securing by deposit with the county treasurer to the credit of Trogdon" the sum so allowed, we would have no hesitation in holding that Trogdon had no right to an injunction, pending the appeal.
The statute made it the duty of the Commissioners Court to allow Trogdon (1) "just damages" and (2) "adequate compensation for the land taken."
It is conceded, that the road will take land inclosed and belonging to Trogdon of the value of over $60, and that neither the jury of view nor the Commissioners Court allowed him anything therefor, though his claim was duly presented.
It is contended on behalf of the county, that the jury of view and Commissioners Court had the right to offset both items of liability above stated, by whatever benefits might accrue to Trogdon by reason of the establishment of the road, and that since, on the whole case, *Page 309 
nothing was allowed him, this court should presume, in favor of the validity of such judgment, that the jury of view and Commissioners Court had found the benefits to be equal to both the damages and the value of the land taken, and that therefore Trogdon was not entitled to anything.
The first difficulty encountered in attempting to maintain this contention is, that the Constitution does not permit such a disposition of Trogdon's claim.
In Railway v. Ferris, 26 Tex. 588, decided in 1863, this court held, that the constitutional provision above cited, as then in force, required payment to the owner (1) of the intrinsic value of the land taken, without reference to benefits he might derive from the improvement, and that such claim could not be offset by such benefits; and (2) of any damage occasioned to the remainder of the property, in estimating which damages, the benefits to the remainder of the tract were legitimate subjects of consideration.
After this construction of said constitutional provision, it was, as above indicated, incorporated without change into the Constitutions of 1866, 1868, and 1876; and in the case of Dulaney v. Nolan County, 85 Tex. 225, this court approved such construction, and applied the same to the provision of the Constitution now in force as above quoted. We regard this construction of the Constitution as settled law in this State, though there are expressions to the contrary, in an opinion which does not refer either to the Constitution or to the case above, in 26 Tex. 588, construing same. Bourgeois v. Mills,60 Tex. 77.
The next difficulty encountered in attempting to maintain the contention of the county is, that the Act of the Legislature above quoted, passed in 1884, after the decision in the case of Bourgeois v. Mills, above cited, expressly requires the Commissioners Court, as above indicated, to allow to such owner (1) "just damages" and (2) "adequate compensation for the land taken," and only authorizes them to open the roads when such allowance is "paid or secured by deposit with the treasurer, to the credit of the owner."
This statute is in harmony with the Constitution as construed by the decisions above cited. It would probably be within the power of the jury of view and the Commissioners Court, by a decision made in good faith, to conclude that the benefits were equal to the damages sustained by the owner, and therefore refuse to allow him anything on his claim for "just damages," to the land not taken.
This proposition is based upon the apparent truth, that if the benefits equal or exceed the injury to the other property, there is no real or "just damage" thereto. It is offsetting an incidental and somewhat conjectural injury with a similar benefit.
But both the Constitution and the statute unconditionally command, that "adequate compensation" be made for the land taken, and no offset thereto can be allowed. *Page 310 
It is suggested, that this provision can be evaded by the allowance and deposit of a nominal sum, in compliance with the Constitution and statute. A sufficient answer to this is, that the organic law uses no uncertain or idle language when it commands that "adequate compensation" shall be made for the property taken, and courts of equity have ample power to enforce its mandate, as against a collusive or colorable order designed to defeat it.
We are therefore of opinion, that in refusing to allow Trogdon "adequate compensation for the land taken," the Commissioners Court failed to comply with either the Constitution or the statute, and in failing to pay or secure same "by deposit with the county treasurer," it failed to comply with the statute, and therefore had no authority to order the opening of the road, and was properly enjoined.
While we are of opinion that the condemnation in question was for "the use of the State," within the meaning of the Constitution, and that the provision of the statute allowing the opening of a road pending an appeal is not, therefore, unconstitutional, we agree with the Court of Civil Appeals, in view of the fact that Trogdon's appeal is pending in the County Court, that the judgment of the District Court should be so reformed as to render the injunction inoperative after the County Court of Travis County, or other tribunal having jurisdiction, shall have adjudicated and assessed appellees' compensation, and said compensation shall have been paid to appellees, or secured by a proper deposit of money as required by said statute, and that the costs should be taxed against appellant, Travis County.
It is so ordered.
Affirmed.
Delivered June 10, 1895.